Citation Nr: 1033713	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-37 208	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 
2002, for the grant of a 100 percent disability rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for peripheral neuropathy, 
to include as due to service-connected diabetes mellitus, type 
II.

5.  Entitlement to service connection for a vision disorder, to 
include as due to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for a dental condition, to 
include as due to medications taken for service-connected 
disabilities.

7.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, before September 8, 2008 and a rating in 
excess of 40 percent thereafter.

8.  Entitlement to special monthly compensation based on the need 
for aid and attendance or due to being housebound.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION


The appellant served on active duty from March 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant in this case served on active duty from March 
1966 to March 1968.  

2.  The Board was notified by the VA Phoenix RO that the Veteran 
died in July 2010.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


